Name: Regulation (EEC) No 872/72 of the Commission of 27 April 1972 amending Regulation (EEC) No 685/69 as regards the end of the storage period for butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades
 Date Published: nan

 Official Journal of the European Communities 357 No L 101/30 Official Journal of the European Communities 28.4.72 REGULATION (EEC) No 872/72 OF THE COMMISSION of 27 April 1972 amending Regulation (EEC) No 685/69 as regards the end of the storage period for butter the date fixed for the change in the prices for milk products during the 1972/73 milk year ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 28 (2) of Regulation (EEC) No 685/69 : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1411/71 ,2 and in particular Article 6 (7 ) thereof; Whereas Article 28 of Commission Regulation (EEC) No 685/693 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1179/71 ,4 determines the duration of the storage period ; whereas provision is made therein for the storage period to end on 15 September and the period for removal from storage to begin on 16 September ; Whereas, to avoid difficulties, and in particular administrative difficulties, in the working of the storage system, the storage period should end before '2 . However, for the 1972/73 milk year :  the storage period shall end on 14 September 1972 and  the period for removal from storage shall begin on 16 September 1972.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1972 . For the Commission The President S. L. MANSHOLT 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971 , p . 4. 3 OJ No L 90, 15.4.1969, p. 12 . 4 OJ No L 123, 5.6.1971 , p. 18 .